SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

650
KA 10-02500
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JEREMY CLARK, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHELLE L.
CIANCIOSA OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Gerald
J. Whalen, J.), rendered November 30, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, upon his
plea of guilty, of attempted burglary in the second degree (Penal Law
§§ 110.00, 140.25 [2]), defendant contends that the waiver of the
right to appeal was not knowingly, intelligently and voluntarily
entered. We reject that contention (see generally People v Lopez, 6
NY3d 248, 256). The valid waiver by defendant of the right to appeal
does not encompass his contention with respect to the severity of the
sentence, however, because the record establishes that Supreme Court
“failed to advise defendant of the ‘potential periods of incarceration
that could be imposed before he waived his right to appeal’ ” (People
v McLean, 302 AD2d 934; cf. People v Lococo, 92 NY2d 825, 827). We
conclude, however, that the sentence is not unduly harsh or severe.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court